FILED
                                                         COURT OF APPEALS 01V I
                                                         'STATE OF WASHINGTON

                                                         2011 DEC 18 AM J: 02

 IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 In the Matter of the Dependency of        )
                                           )           No. 76664-3-1
 J.E.R.C.                                  )
 DOB: 5/17/2014                            )           DIVISION ONE
                                           )
                                           )           PUBLISHED OPINION
                                           )
                                           )           FILED: December 18, 2017
                                           )
       APPELWICK, J. — The father of J.E.R.0 sought discretionary review in this
court of a shelter care order denying the child's placement with the father. A week

later, the trial court placed J.E.R.C. with the father. Because the issue is now moot,

we grant the father's appointed appellate counsel's motion to withdraw, deny the

motion for discretionary review, and deny the motion to extend time.

                                        FACTS

       On March 24, 2017, the State, pursuant to RCW 13.34.030, initiated

dependency proceedings for J.E.R.C., then an almost three year old child. At the

first shelter care hearing, the trial court found that J.E.R.C. should remain in shelter

care, out of the home. On April 10, 2017, at the interim shelter care hearing, the

court denied the father's request to place J.E.R.C. with him. On April 11, 2017,

the father sought discretionary review in this court of the shelter care hearing order

entered on April 7, 2017. The trial court found the father indigent and entitled to

appointed counsel pursuant to RAP 15.2. Then, on April 17, 2017, the trial court

placed J.E.R.C. with his father at an interim review hearing.
No. 76664-3-1/2


       The father's appointed appellate counsel moved to withdraw from

representing the father on discretionary review under RAP 18.3 and CR 71. He

asserted that the request for discretionary review was moot given that the child

was placed with the father. He also moved to extend time to allow the father to file

a pro se motion for discretionary review, if this court granted counsel's withdrawal.

                                   DISCUSSION

       The father's appointed appellate counsel moves to withdraw from

representing his client on the motion for discretionary review. He states that there

is no legitimate basis under RAP 2.3(b)to seek review. He asserts that proceeding

with the review would violate his ethical obligations under RPC 3.1, which prohibits

counsel from bringing a proceeding unless there is a basis in law and fact for doing

so that is nonfrivolous. He asks this court to distinguish this context from In re

Welfare of Hall, 99 Wash. 2d 842, 843, 664 P.2d 1245 (1983), where the Supreme

Court held that appointed counsel may never withdraw in child deprivation

proceedings absent client consent.

       If counsel can find no basis for a good faith argument on review, counsel

should file a motion in the appellate court to withdraw as counsel for the indigent

as provided in RAP18.3(a). RAP 15.2(i). In this court, the father's appointed

counsel filed a motion to withdraw as counsel for the father pursuant to RAP

18.3(b). Under RAP 18.3(a)(1), courts use a good cause standard to determine

when appellate counsel can withdraw.1 See State v. Rafav, 167 Wash. 2d 644, 653,

       1 Although RAP 18.3(a)(1) contemplates appointed counsel in criminal
cases, the standard is appropriately applied here, as RAP 15.2(i) directs counsel
to follow the guidelines of RAP 18.3(a) to withdraw.

                                             2
No. 76664-3-1/3


222 P.3d 86 (2009) (finding that courts should use a good cause standard in

determining when appellate counsel can withdraw and the defendant can proceed

pro se). Courts have discretion to determine whether there is good cause. See

id. at 654.

  I.   Right to Counsel

       Before we address whether appointed counsel may withdraw, we recognize

that indigent parents in dependency and termination proceedings have a statutory

right to appointed counsel throughout the proceeding. Citizen v. Clark County Bd.

of Comm'rs, 127 Wash. App. 846, 851, 113 P.3d 501 (2005) The Washington

dependency statute provides,

       At all stages of a proceeding in which a child is alleged to be
       dependent, the child's parent, guardian, or legal custodian has the
       right to be represented by counsel, and if indigent, to have counsel
       appointed for him or her by the court.
RCW 13.34.090(2). In Grove, our Supreme Court held that the right to appointed

counsel continues on appeal, including on motions for discretionary review of

interlocutory trial court orders. In re Dependency of Grove, 127 Wash. 2d 221, 236,

897 P.2d 1252 (1995). The trial court determines if any party seeking appellate

review is indigent and therefore unable to pay for the expenses of review for

dependency and termination cases under chapter 13.34 RCW. RAP 15.2(b)(1)(b).

       Further, appointed counsel may never withdraw on appeal in a child

deprivation proceeding. Hall, 99 Wash. 2d at 847. There, the court reasoned that the

Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967)

procedures that counsel must follow to withdraw in a criminal appeal did not apply



                                           3
No. 76664-3-1/4


to appointed counsel in child deprivation proceedings. Id. at 846. First, it found

that the federal constitutional right to counsel in criminal cases, of concern in

Anders, differed from the primarily state statutory right to counsel in child

deprivation proceedings. Id. Second, it emphasized that a criminal defendant,

who must be at least competent to stand trial, will have the opportunity as well as

the ability to present his or her own argument to the appellate court. Id. at 846-47.

The court distinguished this from the respondents in child deprivation proceedings,

who do not have to be found competent, and therefore may be unable to raise

potentially meritorious issues. Id. at 847. The court relied on its concern for

incompetent parents when it held that courts may never permit counsel on appeal

to withdraw in a termination case. Id.

  II.   Dependency Proceedings and Termination Proceedings

        Hall prohibits appellate counsel's withdrawal in a termination case, which is

distinct from a dependency proceeding. Hall, 99 Wash. 2d at 847; see In re Welfare

of Key, 119 Wash. 2d 600, 609, 836 P.2d 200 (1992) (holding that a dependency

proceeding and a termination proceeding have different objectives, statutory

requirements, and safeguards); compare RCW 13.34.110 and RCW 13.34.130

with RCW 13.34.180 and RCW 13.34.190.             First, the primary purpose of a

dependency is to allow courts to order remedial measures to preserve and mend

family ties, and to alleviate the problems that prompted the State's initial

intervention. In re Dependency of T.L.G., 126 Wash. App. 181, 203, 108 P.3d 156

(2005). Termination of parental rights, on the other hand, is any action resulting in

the termination of the parent-child relationship.       RCW 13.38.040(3)(b).       It


                                             4
No. 76664-3-1/5


completely and irrevocably eliminates all parental rights. In re Dependency of

K.S.C., 137 Wash. 2d 918, 930 n.7, 976 P.2d 113(1999).

       Second, the standard of proof is lower in a dependency proceeding. See

Key, 119 Wash. 2d at 612. To find a child dependent:

              (1) The court shall hold a fact-finding hearing on the petition
       and, unless the court dismisses the petition, shall make written
       findings of fact, stating the reasons therefor. The rules of evidence
       shall apply at the fact-finding hearing and the parent, guardian, or
       legal custodian of the child shall have all of the rights provided in
       RCW 13.34.090(1). The petitioner shall have the burden of
       establishing by a preponderance of the evidence that the child is
       dependent within the meaning of RCW 13.34.030.
RCW 13.34.110. But, in order to terminate parental rights, the State must first

prove six statutory elements, outlined in RCW 13.34.180(1), by clear, cogent, and

convincing evidence. RCW 13.34.190(1)(a); In re Parental Rights to K.J.B., 187
Wash. 2d 592, 597-98, 387 P.3d 1072(2017).

       Third, the dependency and termination processes are also significantly

different. In order to terminate the parent-child relationship, the State must satisfy

two prongs. Id. at 597. The first prong focuses on the adequacy of the parents

and requires proof of the six elements set out in RCW 13.34.180(1). Id. Each of

the six statutory elements must be proved by clear, cogent, and convincing

evidence before the State may terminate parental rights. In re Dependency of

K.N.J., 171 Wash. 2d 568, 576-77, 257 P.3d 522 (2011); RCW 13.34.180(1). If the

State satisfies the first prong by proving the six statutory factors, the court

proceeds to the second prong, determining if termination is in the best interest of




                                             5
No. 76664-3-1/6


the child. K.N.J., 171 Wash. 2d at 577; RCW 13.34.190(1)(b). Only if the first prong

is satisfied may the court reach the second. K.N.J., 171 Wash. 2d at 577.

        The key difference is the dependency hearing is" 'a preliminary, remedial,

nonadversary proceeding' "that does not permanently deprive a parent of any

rights. Key, 119 Wash. 2d at 609 (quoting In re A.W., 53 Wash. App. 22, 30, 765 P.2d
307 (1988)). A finding of dependency does not inevitably lead to a termination of

parental rights. Id.

 III.   Discretionary Review of Dependency Order

        Further, the right to appeal an order terminating parental rights, as in Hall,

is different from the discretionary review of an interlocutory order in a dependency

proceeding.2 An interlocutory order does not finally determine a cause of action

but only decides some intervening matter pertaining to the cause. Alwood v.

Aukeen Dist. Court Comm'r Harper, 94 Wash. App. 396, 400, 973 P.2d 12(1999).

        There are safeguards in place to protect indigent parents in dependency

proceedings, without compelling appointed appellate counsel to continue with

review which is moot or frivolous. For one, the trial court has continuing jurisdiction

over the dependency proceedings and the parent continues to have appointed

counsel in that forum. K.N.J., 171 Wash. 2d at 576; Citizen, 127 Wash. App. at 851.

Further, if a disposition order is entered, the parent then has a direct right of appeal.

Chubb, 112 Wash. 2d at 725. The court's concern in Hall that counsel's withdrawal

               shelter care orders are not appealable as a matter of right. See In
        2 Interim
re Chubb, 112 Wash. 2d 719, 725, 773 P.2d 851 (1989)(holding that, in dependency
proceedings, there is a right to appeal only the disposition decision following the
finding of dependency or to a marked change in the status quo, which in effect
amounts to a new disposition).

                                               6
No. 76664-3-1/7


will leave an incompetent parent without any recourse is unfounded in the

dependency context, where the trial court still has jurisdiction and the parent still

has trial counsel.

       The difference between the interlocutory nature of dependency orders and

the final orders of termination is evident in this case. Only a week after the court

denied the father's request to place J.E.R.C. with him, the court did just that at an

interim review hearing.

       There are four circumstances under which this court may grant

discretionary review:

             (1) The superior court has committed an obvious error which
       would render further proceedings useless;

              (2) The superior court has committed probable error and the
       decision of the superior court substantially alters the status quo or
       substantially limits the freedom of a party to act;

             (3) The superior court has so far departed from the accepted
      and usual course of judicial proceedings, or so far sanctioned such
      a departure by an inferior court or administrative agency, as to call
      for review by the appellate court; or

               (4) The superior court has certified, or all the parties to the
       litigation have stipulated, that the order involves a controlling
       question of law as to which there is substantial ground for a
       difference of opinion and that immediate review of the order may
       materially advance the ultimate termination of the litigation.

RAP 2.3(b). Here, trial counsel filed the motion, seeking review of the contested

shelter care hearing order entered on April 7, 2017, presumably asserting the trial

court committed an obvious or probable error. Appellate counsel was appointed;

briefing scheduled; and appellate counsel moved to withdraw on grounds that

there is no meritorious issue under RAP 2.3(b) to seek review. Appellate counsel


                                             7
No. 76664-3-1/8


did not specifically state in his motion that the issue is moot, but he did so in his

supplemental brief.3 The State concurs that the issue for which the appellant first

sought discretionary review is now moot.4

       We decline to extend Hall to the dependency context. Requiring appointed

counsel to continue with moot issues on discretionary review would be a misuse

of the Indigent Defense Fund, the resources of the court, and those of counsel for

the parties.5 Therefore, we grant appointed appellate counsel's motion to withdraw

pursuant to RAP 18.3(b) and CR 71.

       Counsel moved this court to extend time for the father to proceed pro se, if

he wishes.6 However, the record clearly fails to satisfy the obvious or probable

error standards of RAP 2.3(b)(1) and (2). The trial court's shelter care hearing




       3 Appellate   counsel states,

              A.M. filed a notice seeking discretionary review of the
       interlocutory order. A.M. also sought the same relief in the trial court,
       and on April 17, the trial court entered an Interim Review Hearing
       Order which granted A.M.'s motion to place his son with him. This
       order rendered moot the request for discretionary review.

(Citations omitted.)
       4 It would behoove the State in similar situations to file a motion to dismiss
discretionary review when the underlying issue is moot.
       5 The dissent in Grove feared that publicly funding all motions for
discretionary review of dependency proceedings would be a substantial cost to the
State. 127 Wash. 2d at 248 (Madsen, J. dissenting). Denying appointed appellate
counsel's motion to withdraw when there is no basis to continue discretionary
review would be a waste of the State's Indigent Defense Fund.
       6 We can infer from the record that appointed appellate counsel did not
obtain his client's consent to counsel's withdrawal. If the father had consented to
counsel's withdrawal, there would not have been an issue under FlaII, which
permits withdrawal of appellate counsel even in deprivation of parental rights cases
with client consent. See 99 Wash. 2d at 843.

                                              8
No. 76664-3-1/9


order, placing the child with the father, rendered the father's discretionary review

moot.

        The motion for discretionary review is denied. And, as the underlying issue

is now moot, the motion to extend time to allow the father to continue pro se is also

denied.




WE CONCUR:




                                             9